Title: [Diary entry: 19 January 1788]
From: Washington, George
To: 

Saturday 19th. Thermometer at 32 in the Morning—36 at Noon and 34 at Night. Raining at times, & mizling all day, with the Wind at So. Et. I remained at home all day. From Muddy hole there was brought 21 Bushls. of Pease whereof 9 only were sound & good. The others were hurt by the frost & rotten. A Mr. Copley (a considerable Manufacturer of Cloth) from Leeds in Yorkshire came here in the evening introduced by letter from Doctr. McHenry of Baltimore.